UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2364


CYNTHIA THOMAS,

                    Plaintiff - Appellant,

             v.

DILLON COUNTY SCHOOL DISTRICT FOUR; D. RAY ROGERS; ARTHUR
MCMILLAN; POLLY ELKINS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Bruce H. Hendricks, District Judge. (4:13-cv-00990-BHH)


Submitted: April 20, 2017                                         Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia Thomas, Appellant Pro Se. Laura Callaway Hart, Meredith Lee Seibert, Andrea
E. White, DUFF, WHITE & TURNER, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Cynthia Thomas, who proceeds pro se before this court, appeals from the district

court’s entry of judgment for Defendants in accordance with the jury’s verdict, and she

also challenges the district court’s order denying her pro se Fed. R. Civ. P. 59 motion for

a new trial. Thomas sued her former employer, Dillon County School District Four, and

several individuals, alleging claims under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e–17 (2012) (Title VII), and 42 U.S.C. §§ 1981,

1983, 1985 (2012), as well as state law claims for defamation and civil conspiracy. On

Defendants’ summary judgment motion, the scope of Thomas’ complaint was narrowed

in that only her Title VII and § 1981 claims proceeded to trial. The jury returned a

verdict in Defendants’ favor, and Thomas timely moved for a new trial, which the district

court denied. On appeal, Thomas asserts that: (1) her race discrimination and retaliation

claims did not proceed to trial as ordered by the district court and, thus, the jury’s verdict

was not based on those claims; (2) the jury’s verdict should be set aside because certain

evidence was not presented at trial; and (3) the district court erroneously denied her

motion for a new trial without addressing her constitutional and human rights to a fair

trial.

         Thomas bears the burden of including in the record on appeal a transcript of all

parts of the proceedings material to the issues raised on appeal. Fed. R. App. P. 10(b);

4th Cir. R. 10(c)(1). In fact, this court’s informal briefing order specifically advised

Thomas of her obligation to order a transcript to aid her appeal. Despite the foregoing,

Thomas has not presented this court with a transcript of the jury trial. Without a trial

                                              2
transcript, we cannot review what evidence or claims were presented to the jury. Because

Thomas failed to discharge her burden of providing this court with a transcript of the

relevant proceedings to substantiate her appellate claims, Thomas has waived any

assertion that the district court committed reversible error during trial. * See Keller v.

Prince George’s Cty., 827 F.2d 952, 954 n.1 (4th Cir. 1987).            Although we have

reviewed Thomas’ arguments regarding her motion for a new trial, we conclude that the

district court did not abuse its discretion in denying this relief. See Minter v. Wells Fargo

Bank, N.A., 762 F.3d 339, 346 (4th Cir. 2014) (“A district court’s denial of a motion for a

new trial is reviewed for abuse of discretion, and will not be reversed save in the most

exceptional circumstances.” (internal quotation marks omitted)).

       Based on the foregoing, we affirm the district court’s judgment and its order

denying Thomas’ motion for a new trial. See Thomas v. Dillon Cty. Sch. Dist. 4, No.

4:13-cv-00990-BHH (D.S.C. Apr. 8, 2016 & Nov. 17, 2016). We grant Thomas leave to

proceed on appeal in forma pauperis. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                                AFFIRMED

       *
         The jury verdict form nonetheless establishes that the jury considered—but
found against Thomas on—her racial discrimination and retaliation claims. There is also
sufficient evidence in the record to confirm that the evidence Thomas complains was not
presented to the jury either was admitted into evidence or was not offered for admission
by her attorney.


                                             3